In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00047-CV


                        IN THE INTEREST OF E.A.D., A CHILD


                           On Appeal from the 251st District Court
                                    Randall County, Texas
               Trial Court No. 69,259-C, Honorable Jack M. Graham, Presiding

                                     March 20, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Yessenia Luna has filed a motion seeking voluntary dismissal of this

appeal. The court finds the motion complies with the requirements of Texas Rule of

Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party

from seeking relief to which it would otherwise be entitled.


       As no decision of the court has been delivered to date, we grant the motion. The

appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith. The parties have not presented an agreement for assessment of costs.

Therefore, costs are assessed against appellant. TEX. R. APP. P. 42.1(d).


                                                         Per Curiam